Title: To Thomas Jefferson from George Wythe, 10 January 1791
From: Wythe, George
To: Jefferson, Thomas



G.W. to T.J.
Williamsburgh, 10th of January, 1791.

When you can attend to trifles, tell me your opinion, in general, of the drawing inclosed with this; particularly, should not  parties appear before the judge? Is not the skin of Sisamnes, whose story, you know, Herodotus relates, added by Mr. West to the original design, an improvement? On the reverse, are not the words ‘state of Virginia,’ on the exergon, since within it are represented Patomack, &c. a tautology? And, if so, what ought to supply their place? Return the drawing at your leisure. If any makers or sellers of instruments for philosophical experiments be in Philadelphia, desire one of them to send me a bill of his articles, with their cost. I wish you felicity perpetual.
